Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 March 2021 has been entered.
Response to Arguments
Regarding the 35 USC 101 rejection, Examiner has fully considered Applicant’s arguments and amendments. The present claims are now directed to statutory subject matter based on Step 2A, Prong 2 of the 35 USC 101 analysis. As drafted, the present claims are directed to processing a wafer through vacuum chambers and a load lock. Therefore, the present claims are directed to a practical application of the identified abstract idea. 
Regarding the 35 USC 112 rejection, Examiner has fully considered Applicant’s arguments and amendments. Due to the amendments to the independent claims, the 35 USC 112 rejection in the Final Office Action dated 1/28/2021 has been withdrawn; however, the claim amendments introduced additional subject matter for consideration under 35 USC 112. See the detailed rejection below. 
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and amendments.
Regarding Applicant’s assertions in view of Iida, Examiner respectfully disagrees. Regarding Applicant’s assertion of “That is, Iida does not disclose or suggest "calculating...a queuing time required from the current time to a time for executing each of the tasks in the task sequence, the queuing time being determined according to a number of the one or more functional modules of a same functional module type, [] states of the one or more functional modules, and [] processing times of the basic 
Regarding Applicant’s assertions in view of Saito, Examiner respectfully disagrees. Regarding Applicant’s assertion of “Saito does not disclose or suggest “In view of the above, Saito, at best and merely, discloses comparing processing time between a process with only a maintenance recipe on LC 1 and another process with both recipes on LC 1 and LC2," as recited in amended claim 1, (emphasis added),” Examiner respectfully disagrees. In particular, Saito teaches evaluating, from the plurality of tasks, a task with the shortest time to completion based on the sequence of required events (see at least [0056-0058]). Therefore, Examiner respectfully disagrees with Applicant’s assertions and maintains the Saito reference. 
Regarding Applicant’s assertion of “In view of the above, the Office has neither properly determined the scope and content of the cited references nor properly ascertained the differences between the claimed invention and the cited references. Moreover, the Office has articulated no reason as to why one of ordinary skill in the art would find the claimed combination obvious in view of the references, despite these differences. For at least this reason, no prima facie case of obviousness has been established with respect to amended claim 1, and thus amended independent claim 1 is allowable,” Examiner respectfully disagrees with Applicant’s assertion. In particular, Examiner provided motivation as to why a person having ordinary skill before the effective filing date of the claimed invention would have combined the given references. In particular, the Saito reference provided details capable of leading to improving the operational efficiency of a semiconductor manufacturing apparatus (Saito, [0009]). By incorporating Saito into Iida, one would have been able to compare added time in order to determine the shortest time to complete production, thus suppressing a decrease in production efficiency (Saito, [0058]). 
Therefore, the present claims are rejected under 35 USC 103.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-8, 10-15, 17-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11, the limitation of “setting, through the processor, the task sequences of the one or more functional modules to have a same threshold number of corresponding tasks” renders the claim combination unclear. In particular, if there is only one functional module, then there cannot be a comparably “same” number of threshold tasks between the two functional modules. Therefore, the bounds of the claim are unclear. 
For the sake of compact prosecution, Examiner is interpreting
Further regarding claims 1 and 11, the claim limitations of “transmitting, through the vacuum robot, a wafer from a loadlock to a first vacuum chamber” and “and transmitting, through the vacuum robot, the wafer from the second vacuum chamber to a loadlock” render the claim combination unclear. In particular, it is unclear if the second “a load lock” is the same load lock, or a second, distinct load lock. Therefore, the antecedence of the “load lock” in the claim is unclear. 
For the sake of compact prosecution, Examiner is interpreting the load lock as being the same load lock. 
Dependent claims 2-5, 7-8, 10, 12-15, 17-18, and 20 are rejected due to their dependency on rejected base claims 1 and 11.
Therefore, claims 1-5, 7-8, 10-15, 17-18, and 20 are rejected under 35 USC 112. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-8, 10-13, 17-18, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iida (US 20160307783 A1) in view of Saito et al. (US 20190013223 A1) in view of Kotani et al. (US 20130102159 A1).

Regarding claim 1, Iida teaches a method for scheduling an apparatus, through a system that includes a processor and the apparatus, in a production line, the method comprising (Figs. 1-4): 
dividing, through the processor (paragraph [0073] teaches the control section serving as the apparatus controller), the apparatus into one or more functional modules including at least one of one or more atmospheric robots (paragraphs [0080-0081] teach the transfer controller system includes the atmospheric transfer robot AR to control perform the transfer control of the wafer, wherein the AR is a part of the given substrate transfer recipe or the process recipe),  
one or more loadlocks (paragraphs [0080-0083] teach the transfer controller system includes vacuum transfer chamber and cooling chambers are a part of the substrate processing steps for the substrate processing recipe; see also: [0038]), 
one or more vacuum robots (paragraphs [0080-0081] teach the transfer controller system includes the vacuum transfer robot VR to control perform the transfer control of the wafer, wherein the VR is a part of the given substrate transfer recipe or the process recipe),
or one or more process chambers (paragraphs [0080-0081] teach the transfer controller system includes the process chambers PM1 and PM2, wherein the PMs is a part of the given substrate transfer recipe or the process recipe); 
identifying and recording, through the processor, basic operations performed by each of the one or more functional modules (paragraph [0097] teaches storing each time for the number of operations, including transferring the substrates, adjusting the positioning, and more; see also: [0096, 0100]), 
a task sequence including one or more tasks and each task corresponding to one of the basic operations (Fig. 4 and paragraphs [0114-0117] teach an operation of the transfer system controller with an operation flow diagram, as well as paragraphs [0041-0048] detail a substrate transfer method in the substrate processing apparatus with a plurality of steps, as well as paragraphs [0082-0085] teaches the substrate processing steps); 
setting, through the processor, the task sequences of the one or more functional modules to have a same threshold number of corresponding tasks (paragraph [0027] teaches the plurality of process chambers can perform the same processing depending on the purpose of the apparatus, as well as paragraph [0090] teaches that the process chambers, such as PM1 and PM2, can perform the same substrate process at the same time);
recording, through a timer coupled to the processor, a processing time of each of the basic operations (paragraphs [0007-0009] teach determining and storing a timing for task processing and transferring the substrate based on the recipe remaining time, wherein the timing for each of the operations includes transferring the substrates, adjusting the positioning, and more, such as in paragraph [0070] teaches setting a one-time process in a processing chamber to “n seconds;” see also: [0078, 0096-0100]); 
detecting, through the processor, states of the one or more functional modules at a current time -2-(paragraph [0009] teaches determining a timing for task processing and transferring the substrate based on the recipe remaining time, wherein paragraphs [0098-0100] teach evaluating the remaining time for the recipe of the substrate in the processing chamber PM and times for the wafer to be taken out of the pod FP; see also: [0078, 0096-0100]);
Attorney Docket No. 00191.0013.00UScalculating, through the timer coupled to the processor for the task sequence corresponding to one of the one or more functional modules (Fig. 2 and paragraphs [0077-0079] teach the process chamber controller outputs control data at the time of processor the wafer with the given recipe, wherein paragraphs [0095-0097] teach each operation time of the atmospheric transfer robot, vacuum transfer robot, wafer aligner, respective gate valves and more are stored as a hardware parameter in the memory of the controller (i.e. timer coupled to the processor)), a queuing time required from the current time to a time for executing each of the tasks in the task sequence (paragraph [0078] teaches a process recipe representing a substrate processing procedure in a process chamber and more, wherein paragraph [0009] teaches determining a timing for task processing and transferring the substrate based on the recipe remaining time, wherein paragraph [0042] teaches the processing procedure and number of wafers transferred at a time, wherein paragraphs [0097-0100] teach evaluating the magnitude between a remaining time (time required from the current time) of the recipe (a time for executing teach of the tasks in the task sequence)r; see also: [0096-0100]), 
the queuing time being determined according to a number of the one or more functional modules of a same functional module type (paragraph [0009] teaches determining a timing based on a recipe remaining time of substrate processing in each of the plurality of process times and approach times including in paragraphs [0098-0099] teach timing for the wafer recipe relative to the vacuum transfer robot and more, wherein paragraph [0061] teaches the processing of group A and group B may be performed in parallel and each processing in the process chamber 1 and 2 may be the same processing; see also: [0100-0107]),
the states of the one or more functional modules (paragraph [0061] teaches the processing of group A and group B may be performed in parallel and each processing in the process chambers PM1 and PM2 may be the same processing or different processing, wherein paragraphs [0106-0107] teach evaluating the remaining time in PM2 and PM1 in order to determine the sequence of events), 
and the processing times of the basic operations corresponding to the tasks in the task sequence (paragraph [0009] teaches determining a timing based on a recipe remaining time of substrate processing in each of the plurality of process times and approach times including in paragraphs [0098-0099] teach timing for the wafer recipe relative to the vacuum transfer robot and more, wherein paragraphs [0095-0097] teach each operation time of the atmospheric transfer robot, vacuum transfer robot, wafer aligner, respective gate valves and more are stored as a hardware parameter in the memory of the controller; see also: [0096-0107]); 
identifying, through the processor, a task… in the task sequence as a target task (paragraphs [0080-0081] teach the transfer system controller (i.e. processor) can configure the vacuum transfer robot to be controlled in order to perform the process recipe stored in the memory, wherein paragraphs [0041-0048] detail a substrate transfer method in the substrate processing apparatus with a plurality of steps, as well as paragraphs [0082-0085] teaches the substrate processing steps),
processing, through the corresponding functional module, the target task (paragraph [0009] teaches processing a wafer substrate using a vacuum transfer chamber that has a vacuum transfer machine to transfer the substrate under negative pressure, wherein paragraphs [0080-0081] teach the transfer system controller can configure the vacuum transfer robot (i.e. corresponding functional module) to be controlled in order to perform the process recipe stored in the memory, wherein paragraphs [0041-0048] detail a substrate transfer method in the substrate processing apparatus with a plurality of steps; see also: [0082-0085]),
the target task of a vacuum robot corresponding to one of the basic operations including, under a vacuum environment (paragraph [0009] teaches processing a wafer substrate using a vacuum transfer chamber that has a vacuum transfer machine to transfer the substrate under negative pressure, : 
transmitting, through the vacuum robot, a wafer from a loadlock to a first vacuum chamber (Fig. 1 and paragraphs [0026-0027] teach one vacuum transfer robot VR that serves as a transfer means for transferring the wafer W in the reduced pressure state in the vacuum transfer chamber, and wherein paragraph [0049] teaches the vacuum transfer robot can take the wafer from the substrate LH1 of cooling chamber LM1 and places the wafer in the process chamber PM1 (i.e. first vacuum chamber); see also: [0089-0090]
transmitting, through the vacuum robot, the wafer from the first vacuum chamber to a second vacuum chamber (paragraphs [0027-0029] teach a plurality of process chambers can be connected to the vacuum transfer chamber, and wherein there is a first process chamber PM1 and second process chamber PM2 and the vacuum transfer is capable of transferring the wafer from PM1 (i.e. first vacuum chamber) to PM2 (i.e. second vacuum chamber); see also: [0060-0067]), 
and transmitting, through the vacuum robot, the wafer from the second vacuum chamber to a loadlock (paragraph [0050] teaches once a the wafer is finished being processed in the processing chamber, it is removed by the vacuum transfer robot, wherein paragraphs [0030-0033] teach the cooling chamber LH2 can receive the processed wafer from PM2 through the vacuum transfer chamber; see also: paragraphs [0090-0091]).
However, Iida does not explicitly teach Iida does not explicitly teach identifying, through the processor, a task that has a shortest queuing time in the task sequence as a target task, the shortest queuing time including a shortest time duration from the current time to a time at which the one of the one or more functional modules is available to start processing the target task; removing, through the processor, the target task from the task sequence; and in response to the removal of the target task, calling for the timer to recalculate an updated queuing time to update the task sequence, thereby optimizing a scheduling of the tasks and increasing a production capacity of the apparatus in the production line.
From the same or similar field of endeavor, Saito teaches identifying, through the processor, a task that has a shortest queuing time in the task sequence as a target task (paragraphs [0056-0058] teach identifying the process recipe that can be completed earlier at a shorter time, thereby suppressing a decrease in production efficiency, and wherein the task is selected because the priority is on the task that can be completed earlier (i.e. target)), 
the shortest queuing time including a shortest time duration from the current time to a time at which the one of the one or more functional modules is available to start processing the target task (paragraphs [0056-0058] teach identifying the process recipe that can be completed earlier at a shorter time, thereby suppressing a decrease in production efficiency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iida to incorporate the teachings of Saito to include identifying, through the processor, a task that has a shortest queuing time in the task sequence as a target task, the shortest queuing time including a shortest time duration from the current time to a time at which the one of the one or more functional modules is available to start processing the target task. One would have been motivated to do so in order to improve the operational efficiency of a semiconductor manufacturing apparatus (Saito, [0009]). By incorporating Saito into Iida, one would have been able to compare added time in order to determine the shortest time to complete production, thus suppressing a decrease in production efficiency (Saito, [0058]). 
However, the combination of Iida and Saito does not explicitly teach removing, through the processor, the target task from the task sequence; and in response to the removal of the target task, calling for the timer to recalculate an updated queuing time to update the task sequence, thereby optimizing a scheduling of the tasks and increasing a production capacity of the apparatus in the production line.
removing, through the processor, the target task from the task sequence (paragraph [0083] teaches creating a job queue of generated jobs, wherein paragraphs [0074-0075] teach defining a plurality of jobs, wherein the job is generated under a request and canceled by completion of the processing); 
and in response to the removal of the target task, calling for the timer to recalculate an updated queuing time to update the task sequence (paragraph [0083] teaches creating a job queue of generated jobs, wherein paragraphs [0074-0075] teach defining a plurality of jobs, wherein the job is generated under a request and canceled by completion of the processing, and wherein paragraph [0249] teaches the job processing may be performed continuously or contain the possibility of idling time (i.e. updated queue time)), thereby optimizing a scheduling of the tasks and increasing a production capacity of the apparatus in the production line (paragraph [0083] teaches creating a job queue of generated jobs, wherein paragraphs [0074-0075] teach defining a plurality of jobs, wherein the job is generated under a request and canceled by completion of the processing, and wherein paragraph [0249] teaches the job processing may be performed continuously or contain the possibility of idling time (i.e. updated queue time), wherein paragraph [0150] teaches the product substrate processing can be improved by reducing the frequency of stagnation of the substrate processing due to the exchange being reduced, which leads to the production efficiency being improved).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination Iida and Saito to incorporate the teachings of Kotani to include removing, through the processor, the target task from the task sequence; and in response to the removal of the target task, calling for the timer to recalculate an updated queuing time to update the task sequence, thereby optimizing a scheduling of the tasks and increasing a production capacity of the apparatus in the production line. One would have been motivated to do so in order to evaluate the combination of jobs in order to determine whether jobs can be performed simultaneously within a single processing chamber (Kotani, [0079]). By incorporating the teachings of Kotani into Iida, one would 
Regarding claim 11, the claim recites limitations already addressed by the rejection of claim 1. Regarding the additional features of claim 11, Iida teaches a system for scheduling an apparatus in a production line, comprising the apparatus and a processor configured to (paragraph [0073] teaches the control section serving as the apparatus controller). Accordingly, claim 11 is rejected as being unpatentable over Iida in view of Saito in view of Kotani.

Regarding claims 2 and 12, the combination of Iida, Saito, and Kotani teaches all the limitations of claims 1 and 11 above.
However, Iida does not explicitly teach wherein, after removing the target task from the task sequence, the method further comprises: adding a new task to the task sequence.  
From the same or similar field of endeavor, Kotani further teaches wherein, after removing the target task from the task sequence, the method further comprises: adding a new task to the task sequence (paragraph [0075] teaches the job (i.e. new task) is added to processing the product substrates and can be canceled upon completion of the processing, wherein the jobs can be generated in the order of generation).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination Iida, Saito, and Kotani to incorporate the further teachings of Kotani to include wherein, after removing the target task from the task sequence, the method further comprises: adding a new task to the task sequence. One would have been motivated to do so in order to evaluate the combination of jobs in order to determine whether jobs can be performed simultaneously within a single processing chamber (Kotani, [0079]). By incorporating the teachings of Kotani into Iida, one would improve the effectiveness and use efficiency of dummy substrates, thereby suppressing a deviation in the frequency of use of a dummy substrate (Kotani, [0025]). 

Regarding claims 3 and 13, the combination of Iida, Saito, and Kotani teaches all the limitations of claims 2 and 12 above.
	However, Iida does not explicitly teach wherein adding the new task to the task sequence comprises: acquiring the new task; determining whether a number of the tasks in the task sequence reaches the threshold number; if the number of the tasks in the task sequence is below the threshold number, adding the new task to the task sequence; and if the number of the tasks in the task sequence reaches the threshold number, stopping adding the new task to the task sequence.  
From the same or similar field of endeavor, Kotani further teaches wherein adding the new task to the task sequence comprises: acquiring the new task (Fig. 12 and paragraphs [0144-0146] teach newly generating a job object); 
determining whether a number of the tasks in the task sequence reaches the threshold number (paragraph [0002] teaches determining whether the number of substrates satisfy the number that can be processed in the process chamber; see also: [0144-0146]); 
if the number of the tasks in the task sequence is below the threshold number, adding the new task to the task sequence (Fig. 12 and paragraphs [0144-0146] teach generating job objects to be added to the existing group object, and wherein paragraph [0002] teaches that if there is a deficient number of substrates to be processed in the chamber, then additional substrates are added to the group); 
and if the number of the tasks in the task sequence reaches the threshold number, stopping adding the new task to the task sequence (Fig. 12 and paragraphs [0144-0146] teach generating job objects to be added to the existing group object, and wherein paragraph [0002] teaches that if there is a deficient number of substrates to be processed in the chamber, then additional substrates are added to the group).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination Iida, Saito, and Kotani to incorporate the further teachings of Kotani to include wherein adding the new task to the task sequence comprises: acquiring the new task; determining whether a number of the tasks in the task sequence reaches the threshold number; if the 

Regarding claims 7 and 17, the combination of Iida, Saito, and Kotani teaches all the limitations of claims 1 and 11 above.
	Iida further teaches wherein, the basic operations further include:-5-Application No. 16 197,997 Attorney Docket No. 00191.0013.00UStaking, through an atmospheric robot, a wafer out of a cassette and sending the wafer to an aligner (paragraph [0043] teaches an atmospheric transfer robot takes out a wafer in the pod and causes the wafer to be mounted to the wafer aligner; see also: [0085]); 
loading, through the atmospheric robot, the wafer aligned by the aligner to a loadlock (paragraphs [0037-0038] teach mounting the aligned pods to the load ports, wherein paragraph [0081] teaches the atmospheric transfer robot can execute the process recipe to transfer the wafers; see also: [0085]); 
and taking, through the atmospheric robot, the wafer out of the loadlock and sending the wafer to the cassette (paragraph [0023] teaches that the processed wafer is returned to the pod via load port in the reverse order, wherein paragraph [0081] teaches the atmospheric transfer robot can execute the process recipe to transfer the wafer).

Regarding claims 8 and 18, the combination of Iida, Saito, and Kotani teaches all the limitations of claims 1 and 11 above.
wherein, the basic operations further include: pumping a loadlock to an atmospheric condition (paragraph [0022] teaches an atmospheric side configuration that handles the substrate in an atmospheric pressure state; see also: [0032]); 
exhausting the loadlock to a vacuum condition (paragraphs [0025-0026] teach having a vacuum transfer chamber that is configured to have a structure that can be vacuum-air tightly closed as to withstand a negative pressure; see also: [0032]); 
sending a first wafer out of the loadlock (paragraphs [0022-0023] teach the processed wafer can be returned to the pod on the load port); 
and receiving a second wafer into the loadlock (paragraphs [0022-0023] teach transferring the wafer into the load port for mounting, wherein paragraph [0038] teaches a plurality of wafers go into and out of the load ports; Examiner’s Note:  In order to receive a plurality of wafers, there must be a first and second wafer.).

Regarding claims 10 and 20, the combination of Iida, Saito, and Kotani teaches all the limitations of claims 1 and 11 above.
Iida further teaches wherein, the basic operations further include: opening a chamber valve of a process chamber (paragraph [0029] teaches opening the process chamber gate valves in order to maintain the pressure; see also: [0045]); 
executing a process flow of a wafer (paragraph [0029] teaches performing the transfer of the wafer under reduced pressure between the process chambers and the vacuum chamber; see also: [0045]); 
and closing the chamber valve (paragraph [0029] teaches closing the process chamber gate valves in order to maintain the pressure; see also: [0045]).

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Iida (US 20160307783 A1) in view of Saito et al. (US 20190013223 A1) in view of Kotani et al. (US 20130102159 A1) and further in view of Cruse et al. (US 20110270574 A1).

Regarding claims 4 and 14, the combination of Iida, Saito, and Kotani teaches all the limitations of claims 2 and 12 above.
	However, Iida does not explicitly teach wherein: each of the one or more functional modules includes one or more states, and the states include an idle state, a busy state, and an unavailable state; and adding the new task to the task sequence comprises: if the functional module corresponding to the task sequence is in the idle state, adding the new task to the task sequence; and if the functional module corresponding to the task sequence is in the busy state or in the unavailable state, stopping adding the new task to the task sequence.  
	From the same or similar field of endeavor, Cruse teaches wherein: each of the one or more functional modules includes one or more states, and the states include an idle state (paragraphs [0039-0041] teach the processing equipment may be in an idle state), a busy state (paragraphs [0039-0041] teach the processing equipment may be in a process run (i.e. busy)), and an unavailable state (paragraphs [0039-0041] teach the processing equipment may be in the state of scheduled maintenance (i.e. unavailable state)); 
and adding the new task to the task sequence comprises: if the functional module corresponding to the task sequence is in the idle state (paragraph [0052] teaches determining whether to end of interrupt the test in order to perform the next task based on the amount of idle time; see also: [0049-0051, 0053-0054]), 
adding the new task to the task sequence (paragraph [0052] teaches determining whether to end of interrupt the test in order to perform the next task based on the amount of idle time, wherein the event can be added based on the remaining amount of time to run the test and predicted amount of process equipment idle time); 
and if the functional module corresponding to the task sequence is in the busy state or in the unavailable state, stopping adding the new task to the task sequence (paragraph [0052] teaches .  
	It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Iida, Saito, and Kotani to incorporate the teachings of Cruse to include wherein: each of the one or more functional modules includes one or more states, and the states include an idle state, a busy state, and an unavailable state; and adding the new task to the task sequence comprises: if the functional module corresponding to the task sequence is in the idle state, adding the new task to the task sequence; and if the functional module corresponding to the task sequence is in the busy state or in the unavailable state, stopping adding the new task to the task sequence. One would have been motivated to do so in order to minimize any impact on productivity by producing an interruptible idle state (Cruse, [0039]). By incorporating Cruse into Iida, one would have been able to run processing equipment optimally by preventing unexpected downtime due to equipment failure (Cruse, [0039]). 

Regarding claims 5 and 15, the combination of Iida, Saito, and Kotani teaches all the limitations of claims 4 and 14 above.
	However, Iida does not explicitly teach wherein calculating the queuing time of each of the tasks in the task sequence includes: acquiring a first time required for the functional module to enter the idle state;-4-Application No. 16/197,997 A ulorney Docket No. 00191.0013.00 USacquiring a second time required to complete an adjustment operation for the task in the task sequence; acquiring a third time required to process the task in the task sequence; and calculating the queuing time by summing the first time, the second times and the third time.  
	From the same or similar field of endeavor, Cruse further teaches wherein calculating the queuing time of each of the tasks in the task sequence includes: acquiring a first time required for the functional module to enter the idle state (paragraph [0039] teaches determining equipment is in an idle state including for a specific period of time; see also: [0041]);-4-Application No. 16/197,997 
A ulorney Docket No. 00191.0013.00 USacquiring a second time required to complete an adjustment operation for the task in the task sequence (paragraphs [0043-0047] teach determining a time to perform maintenance on both the equipment itself and on smaller components of the equipment); 
acquiring a third time required to process the task in the task sequence (paragraphs [0043-0047] teach a minimum time increment associated with the component testing including a total run time associated with each test); 
and calculating the queuing time by summing the first time, the second times and the third time (paragraphs [0043-0047] teach determining a total run time, which is the total of the subdivided minimum times for each run time).  
	It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Iida, Saito, Kotani, and Cruise to incorporate the further teachings of Cruse to include wherein calculating the queuing time of each of the tasks in the task sequence includes: acquiring a first time required for the functional module to enter the idle state;-4-Application No. 16/197,997 A ulorney Docket No. 00191.0013.00 USacquiring a second time required to complete an adjustment operation for the task in the task sequence; acquiring a third time required to process the task in the task sequence; and calculating the queuing time by summing the first time, the second times and the third time. One would have been motivated to do so in order to minimize any impact on productivity by producing an interruptible idle state (Cruse, [0039]). By incorporating Cruse into Iida, one would have been able to run processing equipment optimally by preventing unexpected downtime due to equipment failure (Cruse, [0039]). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wu (see 892) discloses optimizing the wafer lot sequencing and scheduling for a multi-cluster tool, wherein one or more PMs are used as a buffer that will allow wafers to flow between the two cluster tools through the buffer
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145.  The examiner can normally be reached on M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        




/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683